IN THE
TENTH COURT OF
APPEALS
 










 
 

No. 10-04-00128-CR
 
In re Charles L. Ryan
 
 

Original
Proceeding
 
 

MEMORANDUM OPINION

 
          Charles
Larry Ryan seeks a writ of mandamus to compel the State to comply with the
Interstate Agreement on Detainers (IAD). 
Tex. Code Crim. Proc. Ann.
art 51.14 (Vernon 1979).
The State, the real party in interest, has responded
with copies of a motion and order dismissing the trial court case, No.
M200300270, styled The State of Texas v. Charles Larry Ryan.  The response-letter states that the dismissal
is “in accordance with Title 18, United States Code, Appendix 2, Interstate
Agreement on Detainers.”  The
accompanying order is, however, “without prejudice.”
The IAD requires that a dismissal that falls
within its parameters be “with prejudice.” 
 Thus, Ryan is entitled to the
relief he seeks.  We will conditionally
issue the writ.
Respondent must enter an order dismissing the
trial court case “with prejudice.”  If an
amended order is not filed with the clerk of this court within fourteen days
after the date of this opinion, the Clerk shall issue the writ.
 
 
PER CURIAM
 
Before Chief
Justice Gray,
Justice Vance,
and
Justice Reyna
          (Chief Justice Gray dissenting)
Writ
conditionally issued
Opinion
delivered and filed October 20,
 2004
Do not publish




 
[OT06]